Case 2:20-cv-02135-CJC-E Document 16 Filed 04/24/20 Page 1 of 1 Page ID #:95




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                                         CASE NUMBER:

ORLANDO GARCIA
                                                            2:20−cv−02135−CJC−E
                                     PLAINTIFF(S)

                          v.

GLENDA R. MORENO, et al.

                                                                        DEFAULT BY CLERK
                                                                          F.R.Civ.P. 55(a)
                                  DEFENDANT(S).




     It appearing from the records in the above−entitled action that summons has been served upon the
defendant(s) named below, and it further appearing from the affidavit of counsel for Plaintiff, and other
evidence as required by F.R.Civ.P. 55(a), that each of the below defendants have failed to plead or otherwise
defend in said action as directed in said Summons and as provided in the Federal Rules of Civil Procedure:

     Now, therefore, on request of counsel, the DEFAULT of each of the following named defendant(s) is
hereby entered:

 Milton D. Moreno




                                                       Clerk, U.S. District Court

  April 24, 2020                                       By /s/ Ingrid Valdes
Date                                                   Deputy Clerk

CV−37 (10/01)                           DEFAULT BY CLERK F.R.Civ.P. 55(a)
